DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-4, 6-7, 10 and 14-24 are rejected, while claims 9 and 11 are withdrawn and claims 5, 8, 12, and 13 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, 10, 14, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 9/12/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plurality of barbed teeth" in line 2, which is unclear if applicant intended for one of the “two differently shaped barb” to comprise “a plurality of barbed teeth” or if the “plurality of barbed teeth” and “two different shaped barbs” are separate limitations.
To proceed with prosecution, “the plurality of barbed teeth” will be interpreted as “a plurality of barbed teeth”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 14, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (U.S. Patent No. 6,260,569) in view of Lefere (U.S. PGPub No. 2004/0032124).
In regards to claim 1, Abrams discloses:
A safety conduit system (see annotated Figs. 13 – 14 below) comprising:
a conduit having first and second ends and inner and outer surfaces (see annotated Figs. 13 – 14 below), the conduit configured to withstand pressures exceeding 24,000 psi (see Col. 1, lines 34 – 37 where this system could be used in hydraulic systems which are known to exceed pressures of 24,000 psi; see Col. 1, lines 38 – 41 where the materials used on piping, such as PTFE and stainless steel could be configured to withstand pressures exceeding 24,000 psi); 
a fitting at each end of the conduit defining a valve seat (see annotated Figs. 13 – 14) configured to accept a valve body to define a closed valve; 
valve bodies and seats configured to stay in an open position until conduit failure and further configured to move each valve body to meet a respective valve seat to close a valve upon conduit failure (see Col. 4, lines 17 – 22 which describes cable 48 and links 42/44; see Col. 5, Lines 27-34 where the valve bodies and seats are normally open and close when the conduit fails); 
wherein the fitting further comprises: 
a tapered end (see annotated Fig. 14) configured to be removably attachable to the conduit of the safety conduit system (see annotated Fig. 14 where the tapered end is configured to removably attach from a conduit; see Col. 10, lines 1-6 where the tapered end is removed with conduit while the fitting is not); and 
an opposite end of the fitting configured to be removably attachable to a handling system of conduits (see Col. 1, lines 8 -10 where the invention is used for fluid delivery systems; see Figs. 13 – 14 where the opposite end has means to removably attach to a delivery or handling system) such that the safety conduit system has interchangeable components (it is inherent that interchangeable components can be used in Figs. 13-14 and it would not be limited to only one component due to the screw threads 24), 
but does not disclose:
the tapered end including at least two differently shaped barbs. 
However, Lefere discloses: 
a similar fitting (similar to Abrams, see paragraph 0015, line 9, where hydraulic fluids are conveyed) comprising a tapered end comprising multiple teeth (58, fig. 2) and two differently shaped barbs (61, 62, fig. 2) such that the barbs having a different cross-sectional shape than the barbed teeth and axially spaced apart from the barbed teeth; and
a high-pressure hose (20, fig. 1; see paragraph 0016, where the hose is used under high pressure and high strength plastics are used; see paragraph 0015, lines 13-14, where PTFE is used similarly to Abrams) comprising a reinforcement (24, fig. 2) and an inner tube (22, fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the conduit of Abrams with the provision of a reinforcement layer of Lefere to improve fitting retention characteristics of a hose assembly and to modify the fitting of Abrams with the provision of two differently shaped barbs of Lefere axially spaced apart from the barbed teeth of Abrams and each other to allow securement of a two-layer hose because Lefere discloses that using a reinforcement layer improved fitting retention of a hose assembly (see paragraph 0005, where limiting axial movement between the reinforcement layer and inner tube improves fitting retention characteristics of a hose assembly, when conveying high pressure fluid) and using two differently shaped barbs provide securement of a two-layer hose (see paragraph 0023, col. 2, lines 15-21, where the crimping of the sleeve inhibits axial movement of the reinforcement layer and inner tube; see fig. 2, where a barb 61 is axially spaced from barb 62 and both 61 and 62 are axially spaced from the teeth and each other).
	

    PNG
    media_image1.png
    726
    962
    media_image1.png
    Greyscale


	In regards to claim 4, Abrams in view of Lefere discloses:
The safety conduit system of claim 1, wherein the material for the conduit is configured to withstand a burst pressure of between about 12,000 to 40,000 psi (claim 1 discloses that the conduit is configured to withstand a pressure exceeding 24,000 psi, therefore, the limitation is met).
In regards to the burst pressure, it is typically known that if a pipe has a normal operating pressure of 1,000 PSI, the burst pressure of the pipe would be a multiple of that, known as a safety factor, and would be much greater than the normal operating pressure. For example, an operating pressure of 1,000 psi would have a burst pressure rating of 4,000 psi. 

	In regards to claim 6, as best understood, Abrams in view of Lefere discloses:
The safety conduit system of claim 16, wherein “a” plurality of barbed teeth (see annotated Figs. 13-14 above hereinafter) are configured to be placed inside the conduit (50, figs. 13 – 14 of Abrams) and prevent removal of the fitting from the conduit.

	In regards to claim 7, Abrams in view of Lefere discloses:
The safety conduit system of claim 6, wherein the plurality of barbed teeth is 5 or more barbed teeth (see Figs. 13 – 14 of Abrams, where there are more than 5 barbed teeth).

	In regards to claim 14, Abrams in view of Lefere discloses:
The safety conduit system of claim 1, wherein the removably attached interchangeable components are mating screw threads (see Col. 9, lines 3 – 5 of Abrams, where the securing means are either using a crimped ferrule or a screw tightened securing ring which is stated as being “not shown”).
		
In regards to claim 15, Abrams in view of Lefere discloses: 
The safety system for conduits of claim 1, comprising 
a crimp (see Col. 9, lines 3 – 5 where the securing means are using a crimped ferrule) is configured to secure attachment of the fitting to the conduit but does not explicitly disclose wherein said crimp is of at least 1-10 centimeters in length on the end of said conduit.
However, while Abrams does not expressly disclose the crimp length being at least 1-10 centimeters, the crimp length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Abrams to have the crimp length of being at least 1-10 centimeters, as the length may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 17, Abrams in view of Lefere further discloses: 
The safety conduit system of claim 1, wherein the at least two differently shaped barbs includes a first set of a plurality of barbed teeth (see annotated fig. 14 of Abrams, where there are a plurality of barbed teeth; see fig. 2 of Lefere, where the barbed teeth 58 is a first set) and a first additional barb (62, fig. 2 of Lefere) having a different cross-sectional shape than the barbed teeth that is spaced axially apart from the barbed teeth (see fig. 2 of Lefere, where the additional barb and barb teeth comprise are different shapes).

In regards to claim 18, Abrams in view of Lefere further discloses: 

The safety conduit system of claim 17, wherein the first additional barb has a trapezoidal cross-sectional shape (see fig. 2 of Lefere, where the additional barb 62 comprises a trapezoidal shape).

In regards to claim 19, Abrams in view of Lefere further discloses: 
The safety conduit system of claim 17, wherein the at least two differently shaped barbs further includes a second additional barb (61, fig. 2 of Lefere) having a different cross-sectional shape than the barbed teeth and the first additional barb (see fig. 2 of Lefere, where the second additional barb comprises a different shape than both the teeth and first barb), and which is spaced axially apart from the barbed teeth and the first additional barb (see fig. 2 of Lefere, where the second barb is axially spaced from both the teeth and first barb).

In regards to claim 20, Abrams in view of Lefere discloses: 
The safety conduit system of claim 19, wherein the first additional barb (62, fig. 2 of Lefere) has a trapezoidal cross-sectional shape and the second additional barb (61, fig. 2 of Lefere) has a trapezoidal cross-sectional shape,
but does not disclose: 
the second additional barb has a rectangular cross-sectional shape.
In regards to the second additional barb having a rectangular cross-sectional shape, it appears that the only difference between the barb of Abrams in view of Lefere and the instant application is a difference of shape between a trapezoid and a rectangle and such a change of shape would provide no functional difference between the two inventions. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the second additional barb of Abrams in view of Lefere to comprise a rectangular cross-sectional area as opposed to a trapezoidal cross-sectional area because it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B))
Furthermore, applicant's specification does not explain the criticality of the various shape. Thus, one of ordinary skill in the art can modified the shape and size of the bottom surface portion as desired for the intended use.

In regards to claim 21, Abrams in view of Lefere further discloses: 
The safety conduit system of claim 1, wherein the conduit is configured to cover the at least two differently shaped barbs (see fig. 1 of Lefere, where the conduit abuts and covers barb 62 and teeth 58).

In regards to claim 22, Abrams in view of Lefere further discloses: 
The safety conduit system of claim 15, wherein the conduit and the crimp are configured to cover the at least two differently shaped barbs (see fig. 1 of Lefere, where the conduit and crimp would cover the at least two differently shaped barbs).

Claims 2, 3, 16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Lefere as applied to claim 1 above and in further view of King (U.S. Patent No. 5,381,834).
In regards to Claim 2, Abrams discloses 
The safety system for conduits of claim 1, wherein the conduit of the safety system can comprise fluorine based plastics, such as PTFE which is known as TEFLON (see Col. 1, lines 38 – 41), 
but does not explicitly disclose: 
the conduit is made of the fluorine based plastic ETFE. 
However, King discloses: 
a similar conduit comprised of Ethylene Tetrafluoroethylene (see Col. 2, lines 51 – 59).
It would have been obvious to one having ordinary skill in the art to have modified the material of the conduit of Abrams to include ETFE in order to have the advantage of chemical and heat resistance as taught by King (see Col. 2, lines 65 – 67). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to Claim 3, Abrams discloses: 
The safety system for conduits of claim 1, wherein the conduit of the safety system can comprise fluorine based plastics, such as PTFE which is known as TEFLON (see Col. 1, lines 38 – 41), 
but does not disclose:
the conduit is comprised of an alternate form of a fluorine based plastic ETFE known as Polyethylene-co-tetrafluoroethylene. 
However, King discloses: 
a conduit comprised of a known fluorine based plastic such as Ethylene Tetrafluoroethylene which is commonly sold as TEFZEL by DuPont (see Col. 2, lines 51 – 59),
but does not explicitly disclose:
an alternate form of a fluorine based plastic ETFE known as Polyethylene-co-tetrafluoroethylene.
It would have been obvious to one having ordinary skill in the art to have modified the material of the conduit of Abrams to include ETFE in order to have the advantage of chemical and heat resistance as taught by King (see Col. 2, lines 65 – 67). 
In regards to the alternate form of ETFE, while Abrams and King do not expressly disclose a known fluorine based plastic such as Polyethylene-co-tetrafluoroethylene, Polyethylene-co-tetrafluoroethylene is known to have an advantage of providing additional tensile strength (see NPL dated in 2007). 
Therefore, it would have been obvious to one having ordinary skill in the art to have modified the material of Abrams in view of King to use Polyethylene-co-tetrafluoroethylene to provide the benefit of enhanced tensile strength and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to Claim 16, Abrams discloses: 
A safety conduit system (see annotated Figs. 13 – 14) comprising: 
a conduit having first and second ends and inner and outer surfaces (see annotated Figs. 13 – 14), the conduit being configured to withstand pressures exceeding 24,000 psi (see Col. 1, lines 34 – 37 where this system could be used in hydraulic systems which are known to exceed pressures of 24,000 psi; see Col. 1, lines 38 – 41 where the materials used on piping, such as PTFE and stainless steel could be configured to withstand pressures exceeding 24,000 psi),
a fitting at each end of the conduit defining a valve seat (see annotated Figs. 13 – 14) configured to accept a valve body to define a closed valve; 
valve bodies and seats configured to stay in at an open position until conduit failure and further configured to move the valve body to meet valve seat to close a valve upon conduit failure (see Col. 4, lines 17 – 22 which describes cable 48 and links 42/44; see Col. 5, Lines 27-34 where the valve bodies and seats are normally open and close when the conduit fails); 
wherein the fitting further comprises
a tapered section comprising barbed teeth on one end configured to fit into and connect the fitting to an inner portion on either end of the conduit of the safety conduit system (see annotated Figs. 13-14),
but does not explicitly disclose said conduit is made from at least one of; Ethylene Tetrafluoroethylene, or Polyethylene-co-tetrafluoroethylene, and
at least one additional barb having a different cross-sectional shape than the barbed teeth and axially spaced apart from the barbed teeth.
In regards to the material of the conduit, King discloses a similar device (see Figs. 2-3) wherein the device comprises a conduit further comprising Ethylene Tetrafluoroethylene (see Col. 2, lines 51 – 59).
It would have been obvious to one having ordinary skill in the art to have modified the material of the conduit of Abrams to include ETFE in order to have the advantage of chemical and heat resistance as taught by King (see Col. 2, lines 65 – 67). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to the additional barbs, Lefere discloses: 
a similar fitting (similar to Abrams, see paragraph 0015, line 9, where hydraulic fluids are conveyed) comprising a tapered end comprising multiple teeth (58, fig. 2) and two differently shaped barbs (61, 62, fig. 2) such that the barbs having a different cross-sectional shape than the barbed teeth and axially spaced apart from the barbed teeth and each other; and
a high-pressure hose (20, fig. 1; see paragraph 0016, where the hose is used under high pressure and high strength plastics are used; see paragraph 0015, lines 13-14, where PTFE is used similarly to Abrams) comprising a reinforcement (24, fig. 2) and an inner tube (22, fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the conduit of Abrams with the provision of a reinforcement layer of Lefere to improve fitting retention characteristics of a hose assembly and to modify the fitting of Abrams with the provision of two differently shaped barbs of Lefere axially spaced apart from the barbed teeth of Abrams and each other to allow securement of a two-layer hose because Lefere discloses that using a reinforcement layer improved fitting retention of a hose assembly (see paragraph 0005, where limiting axial movement between the reinforcement layer and inner tube improves fitting retention characteristics of a hose assembly, when conveying high pressure fluid) and using two differently shaped barbs provide securement of a two-layer hose (see paragraph 0023, col. 2, lines 15-21, where the crimping of the sleeve inhibits axial movement of the reinforcement layer and inner tube; see fig. 2, where a barb 61 is axially spaced from barb 62 and both 61 and 62 are axially spaced from the teeth and each other).

In regards to claim 23, Abrams in view of Lefere further discloses: 
The safety conduit system of claim 16, wherein the at least one additional barb includes a first additional barb (62, fig. 2 of Lefere) having a trapezoidal cross-sectional shape (see fig. 2 of Lefere, where the first additional barb has a trapezoidal cross-sectional shape).

In regards to claim 24, Abrams in view of Lefere discloses: 
The safety conduit system of claim 23, wherein the at least one additional barb further includes a second additional barb (61, fig. 2 of Lefere) having a trapezoidal cross-sectional shape spaced axially apart from the first additional barb,
but does not disclose:
the second additional barb having a rectangular cross-sectional shape.
In regards to the second additional barb having a rectangular cross-sectional shape, it appears that the only difference between the barb of Abrams in view of Lefere and the instant application is a difference of shape between a trapezoid and a rectangle and such a change of shape would provide no functional difference between the two inventions. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the second additional barb of Abrams in view of Lefere to comprise a rectangular cross-sectional area as opposed to a trapezoidal cross-sectional area because it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B))
Furthermore, applicant's specification does not explain the criticality of the various shape. Thus, one of ordinary skill in the art can modified the shape and size of the bottom surface portion as desired for the intended use.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Lefere as applied to claim 1 above and in further view of Sanford (U.S. Patent No. 4,927,187).
In regards to claim 10, Abrams in view of Lefere discloses: 
The safety conduit system of claim 1, but does not disclose an aperture on said fitting. 
However, Sanford discloses fittings are known to comprise an aperture to receive a loop connected to said fitting to act as an anti-rotation mechanism which prevents the fitting from dislodging (see Col. 1, lines 32 – 35). 
It would have been obvious to one of ordinary skill before the effective filling date to modify the fitting of Abrams to comprise a drilled aperture (see Col. 2, lines 35 – 38 of Sanford) which is configured to receive a loop based on the teachings of Sanford that apertures with a loop when connected to a body or housing prevent the fitting from rotating which can cause the fitting itself to become dislodged (see Col. 1, lines 32 – 35). In addition to this, these types are systems are known to be used for safety purposes when “lock wire” is used (see Col. 1, line 40). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al. (U.S. PGPub No. 2010/0123310) discloses a first and second barb and a plurality of teeth. 
Beagle (U.S. Patent No. 5,137,309) discloses a similar fitting to the present invention.
Shraga et al. (U.S. PGPub No. 2012/0242077) discloses a similar fitting to the present invention.
Juedes (CA-2317525) discloses a trapezoidal shaped barb, a plurality of teeth, and a rectangular shaped barb.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679            
    
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679